PER CURIAM.
This is an appeal from a final judgment enforcing an architect’s lien on certain properties in Sarasota and Manatee counties. While we have some doubts concerning the legality of the method by which the court computed the amount of the judgment, there is sufficient evidence in the record of appellee’s time and charges on the job together with reimbursable expenses as would justify an award of this amount. Therefore, we will not disturb the amount of the judgment.
The claim against the bond which was posted to transfer the lien from the Manatee County property must be set aside, along with the accompanying award of attorneys’ fees. The architect’s own records refute the contention that the claim of lien was filed within ninety days of the last day on which services were performed relating to that county. The architect fell short in attempting to prove an understanding that the plans drawn for Sarasota County were to be used in Manatee County.
The case is remanded with directions to enter an amended judgment in accordance with this opinion.
BOARDMAN, A. C. J., and GRIMES and SCHEB, JJ., concur.